PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 13/792,361
Filing Date: 11 Mar 2013
Appellant(s): Hardan et al.



__________________
Beverly W. Lubit
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 5/21/21.

.

(1) 	Grounds of Rejection to be Reviewed on Appeal
The following grounds of rejection are applicable to the appealed claims:

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham vs John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.  Determining the scope and contents of the prior art.
2.  Ascertaining the differences between the prior art and the claims at issue.     3.  Resolving the level of ordinary skill in the pertinent art.                                       4.  Considering objective evidence present in the application indicating              obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).


The instant claims are directed to a method for treating a behavioral deficit in a subject with autism by diagnosing the disorder, administering N-acetyl cysteine, and monitoring the behavioral deficit during treatment.  
Lombard teaches a method of treating autism by administering a pharmaceutical composition typically comprising N-methylglycine and N-acetyl cysteine (abstract and claims) at a dose of 100 to 2000 mg per day (paragraph 0078).  The first step is to identify the risk for autism by looking for various symptoms, such as stereotypical motor behavior and repetitive movements, in children (paragraph 0076) starting from age three years (paragraph 0005) using various criteria, such as DSM-IV-TR (paragraph 0006).  Lombard teaches that over the past 35 yrs, anti-psychotic medications, such as clozapine, risperidone, olanzapine, and quetiapine, have been the most widely used to treat autism (paragraph 0016).  When glutathione levels are reduced there is increased cellular oxidative stress, characterized by an increase and accruement of reactive oxygen species, which may result in alterations in dopaminergic and glutamatergic activity implicated in the illnesses of the invention (paragraph 0038).  Furthermore, the intracellular redox status GSH/GSSG redox ratio is decreased in autistic children (paragraph 0059).  Oral administration, repeated administration, as well as prolonged sustained administration over 4, 8, 12, 24 hrs, etc. have been taught (paragraph 0077). 

However, Lombard fails to disclose administering only N-acetylcysteine, and using the claimed scales to measure the behavioral deficit.  
Hollander teaches that Clinical Global Impression improvement (CGI) and the Aberrant Behavior Checklist (ABC) are known standard rating scales for measuring the severity and irritability for autism (paragraphs 0064-0068).  A score of “4” translates to a moderate ill rating and is the minimum cutoff score on the CGI scale of severity for Autistic Disorders (paragraph 0065).

Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, at the time the claimed invention was made, to administer N-acetylcysteine alone or with an antipsychotic to treat autism in a subject being treated with an antipsychotic, at the claimed dosages and regimens, as taught by Lombard.
A person of ordinary skill in the art would have been motivated to administer N-acetylcysteine alone because Lombard clearly teaches that the individual therapeutic efficacy of N-acetylcysteine.  Although the main thrust of Lombard is the synergistic combination of N-acetylcysteine and N-methylglycine, Lombard does not teach against the fact that N-acetylcysteine is known for treating autism, in general.
	It is well-settled that disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use."  In re Gurley, 27 F.3d 551, 554, 31, USPQ2d 1130, 1132 (Fed. Cir. 1994).

"It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... The idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).
 It is obvious to continue administering N-acetylcysteine 1-3 times a day for multiple weeks or even indefinitely so as to effectively treat or minimize the symptoms as long as there is a therapeutic effect and there is a need for treatment from the patient.  One of ordinary skill in the art knows how to optimize the treatment regimen based on sex, age, weight, severity of symptoms, patient compliance, etc., absent a showing of unexpected results or criticality.
Generally, mere optimization of ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  “When the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimal or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of In re Peterson, 315 F. 3d at 1330, 65 USPQ 2d at 1382; lt has been held that it is within the skills in the art to select optimal parameters, such as amounts of ingredients, in a composition in order to achieve a beneficial effect. In re Boesch, 205 USPQ 215 (CCPA 1980)  MPEP 2114.04 
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, at the time the claimed invention was made, to monitor the behavioral deficits prior to treatment with using the Aberrant Behavior Checklist (ABC) scale, and the using the Clinical Global Impression (CGI) to measure the behavioral outcome, as taught by Hollander, in the method of treating autism by administering N-acetylcysteine, as taught by Lombard.
A person of ordinary skill in the art would have been motivated to use the ABC and CGI scales because they are known methods to measure the progress of therapeutic treatment of an active agent.  The skilled artisan would use such scales as long as the therapeutic agent is administered, whether it is 4 weeks or more, because it is imperative to measure the progress of the treatment regimen in the patient.
The Examiner notes that the limitations regarding “wherein the irritability in the subject is reduced by at least 30% or 50% compared to baseline by week 12 after treatment” is obvious to occur since all the elemental steps of the method claims have been taught by the cited prior art.
The Examiner also notes that the cited prior art do not explicitly state that the patients described therein must have a DSM-IV diagnosis of schizophrenia, schizoaffective disorder, or psychotic disorder, or have a prior adequate trial of NAC, or have unstable seizures or significant physical illness.  Furthermore, there is no teaching 

(2) 	Response to Arguments
	Appellant argues that Dr. Harden, as a scientific and clinical expert, has evaluated the scientific merits of Lombard and concluded “that Lombard merely hypothesizes that the described combination might be effective in treating developmentally based neuropsychiatric disorders by modulating brain glycine and glutathione pathways”, and that “Lombard does not hypothesize that NAC alone might be effective in treating developmentally based neuropsychiatric disorders.”  Appellant argues that Lombard did not test these hypothesis on patients.
The Hardan Declaration under 37 CFR 1.132 filed 2/3/21 is insufficient to overcome the rejection of claims 1, 3-7, 9-11, 14, 18-20, 28-30 based upon Lombard (US Patent Application 2012/0041066 A1) in view of Hollander (US Patent Application 2008/0249082 A1) and Herzenberg et al. (US Patent Application 2011/0014285 A1) as set forth in the last Office action because the declaration is merely an opinion and does not contain any factual evidence or unexpected data to rebut a prima facie case of obviousness.
This is not persuasive because the requirements to make an obviousness rejection is if the reference teaches or suggests the limitations of the claims.  Lombard clearly teaches a method of treating autism in the claims by administering a composition 
Proof of efficacy or working examples are not necessary for the prior art to be enabled.  A reference contains an “enabling disclosure” if the public was in possession of the claimed invention before the date of invention. “Such possession is effected if one of ordinary skill in the art could have combined the publication’s description of the invention with his [or her] own knowledge to make the claimed invention.” In re Donohue, 766 F.2d 531, 226 USPQ 619 (Fed. Cir. 1985).
Further, even though the main teaching in Lombard is the synergistic combination of NAC and sarcosine, the reference also recognizes that both NAC and sarcosine individually also possess therapeutic utility in treating autism (paragraph 0068).  Therefore, in light of this teaching, it is obvious for one of ordinary skill in the art to use NAC alone or in combination with another known active agent for treating autism, absent a showing of unexpected results.  Furthermore, even if there was no such teaching, one of ordinary skill in the art knows that each component of a synergistic combination already possesses some activity.  The essence of synergy is the total effect is greater than the effect achieved by each individually component.  Thus, by 
It is well-settled that disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use."  In re Gurley, 27 F.3d 551, 554, 31, USPQ2d 1130, 1132 (Fed. Cir. 1994).
Dr. Harden also states that several studies targeting these glutamatergic and redox imbalance two systems using other agents also have failed to show improvement.  The declaration points to many studies which model glutamatergic dysfunction and redox imbalance and have not found other compounds that targeted these two systems to be effective.  Furthermore, the declaration points to the hypothesis that memantine, a NMDAR antagonist, would have clinical utility in autism, but actual clinical testing found no clinical efficacy.  Therefore, mere speculation of a compound’s effectiveness in autism does not evidence that such treatment would have any chance of success let alone the required reasonable expectation of success.  
This is not persuasive because the obviousness rejection was not based on memantine.  Furthermore, a single data point does not constitute a state of the art on all active agents that target glutamatergic dysfunction and redox imbalance.  The declaration mentions several other studies to corroborate this assertion, but has failed to name or include them.

This is not persuasive because administering NAC alone cannot be considered unexpected results since it was already known to be individually effective for treating autism.  Appellant is reminded that the secondary reference, Hollander, teaches the nexus between autism and irritability through the Clinical Global Impression improvement (CGI) and the Aberrant Behavior Checklist (ABC), which are known standard rating scales for measuring the severity and irritability for autism.  Therefore, since irritability is a known symptom in autism, as taught by Hollander, the skilled artisan would expect some level of therapeutic efficacy when administered NAC, which is known to treat autism, in general, and restrictive and repetitive behaviors, specifically, as taught by Lombard.
The Herzenberg Declaration also argues that the patient population addressed by Lombard and the instantly clinical trial are different, because the clinical trial specifically excluded patients diagnosed with schizophrenia, schizoaffective disorder, or psychotic disorder.  Furthermore, in the clinical trial, the stability of NAC was ascertained and the integrity of the active agent was protected, whereas Lombard is silent regarding the integrity of NAC.

In response to appellant's argument that the references fail to show certain features of appellant’s invention, it is noted that the features upon which appellant relies are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	The Herzenberg Declaration argues that the results of NAC on irritability, stereotypic/repetitive, and restricted behavior are unexpected because in autism spectrum disorder, it would have been expected that NAC treatment would affect all behaviors similarly (affecting all behaviors or no behaviors, in an all or none fashion).  Instead, the results of the trial showed that NAC treatment effects on behavior deficits are not all or none.  Instead, only certain behaviors were significantly improved by the treatment.  Therefore, NAC showed differential treatment effects on only certain autistic behaviors. 
	This is not persuasive because the Herzenberg Declaration has not properly established the all of none therapeutic effect of NAC or drugs used for the treatment of autism as the state of the art.  No factual evidence or references have been provided to corroborate appellant’s assertion.  Therefore, in the absence of any support that this is 
	Nonetheless, another view for the results of the clinical trials is that, instead of unexpected results, the results may be viewed as expected.  By appellant’s own admission, the Herzenberg Declaration states for the record that autism is by its very nature unpredictable.  Since it is a spectrum disorder, the symptoms and characteristics can be present in a wide variety of combinations, from mild to severe.  Some people respond to interventions but some do not.  Therefore, one of ordinary skill in the art would expect that not all symptoms or autistic behaviors could possibly be treated with the administration of NAC. 
Regarding the establishment of unexpected results or synergism, a few notable principles are well settled.  The appellant has the initial burden to explain any proffered data and establish how any results therein should be taken to be unexpected and significant.  See MPEP 716.02 (b).  It is appellant’s burden to present clear and convincing factual evidence of nonobviousness or unexpected results, i.e., side-by-side comparison with the closest prior art in support of nonobviousness for the instant claimed invention over the prior art.  The claims must be commensurate in the scope with any evidence of unexpected results.  See MPEP 716.02 (d).  With regard to synergism, a prima facie case of synergism has not been established if the data or result is not obvious.  The synergism should be sufficient to overcome the obviousness, but must also be commensurate with the scope of the claims.  Further, if the appellant provides a DECLARATION UNDER 37 CFR 1.132, it must compare the claimed subject 

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.

For the above reasons, it is believed that the rejections should be sustained.


Respectfully submitted,
								/Yong S. Chong/

Yong S. Chong
Primary Examiner
Art Unit 1627
	
ysc
6/29/2021
Conferees:
/MARK L SHIBUYA/           Supervisory Patent Examiner, Art Unit 1624

/JOHANN R RICHTER/           Supervisory Patent Examiner, Art Unit 1617